Citation Nr: 0912187	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-35 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1953 to May 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2008.  This matter was 
originally on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss is not related to active 
service.

2.  The Veteran does not have residuals of an in-service head 
trauma, other than service-connected tinnitus, that are 
related to active service.


CONCLUSION OF LAW

The Veteran does not have residuals of a head trauma, except 
for tinnitus, that were incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's May 2008 Remand, the Appeals 
Management Center (AMC) contacted National Personnel Records 
Center (NPRC) with respect to Sick/Morning Reports from 
August 1, 1953 to September 30, 1953 for remarks pertaining 
to medical treatment of the Veteran, requested any Surgeon 
General's Office Extracts (SGOs) for that same period, 
scheduled the Veteran for a VA examination, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's May 2008 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in August 2004, 
June 2008, and October 2008 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

The June 2008 letter advised the Veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Although the 2008 letters were not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in December 2008.  

All of the Veteran's service treatment records, except for 
his physical examination report at separation in May 1955, 
are no longer available, most likely having been destroyed in 
an accidental fire at the National Personnel Records Center 
in 1973.  In cases where the Veteran's service treatment 
records are unavailable through no fault of the Veteran, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  There is also a 
heightened obligation to assist the claimant in the 
development of his case.  Id.   In this respect, Sick/Morning 
Report and SGOs have been requested.  While it is unfortunate 
that most of the Veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind. 

Although the Veteran has submitted private medical 
information, he has identified no additional VA or private 
medical records that he wished to have obtained by VA on his 
behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Veteran was also accorded a VA 
examination in August 2008. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

The Veteran contends that he suffers from residuals of a head 
injury, including hearing loss, that incurred during his 
active military service.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  In this case, the appellant clearly has a 
current disability.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service.

As noted above, the only service record in evidence in this 
case is the Veteran's May 1955 separation examination which 
indicates that the Veteran had a scar on his left forearm, 
back of head, and over right eye.  All other service medical 
records are missing and may have been destroyed in a fire 
that occurred in July 1973 at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  In May 2008, the Board 
remanded the case for additional development including 
researching the Veteran's Sick/Morning Reports and SGO's.  
Morning Report dated September 17, 1953 shows the Veteran at 
the US Army Hospital in Fort Knox, Kentucky.  Morning Report 
dated September 28, 1953 show the Veteran was promoted from 
Pvt-1 to Pvt-2.

The Board notes that the Veteran's initial application for 
compensation for residuals of a head injury was received in 
July 2004, and the medical evidence does not show treatment 
or diagnosis of these problems until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  

With respect to evidence of a current, chronic disability, at 
a VA examination in August 2008, the examiner noted a 5 cm by 
0.5 cm scar with indention on right side of skull.  However, 
no medical professional has ever related this condition to 
the Veteran's military service.  Although the August 2008 VA 
examiner noted the presence of a head scar, she rendered an 
opinion that the only residual of the head trauma was 
tinnitus.

With respect to hearing loss, the Veteran submitted an August 
2004 audiogram showing bilateral sensorineural hearing loss 
and a statement authored by Dr. P.J.G.  Dr. P.J.G. noted that 
the Veteran had been involved in a motor vehicle accident 
while training in the service, that his 2 1/2 ton truck ran off 
the road and down a hill, that he incurred a skull fracture 
and loss of consciousness for five hours, and that he suffers 
from hearing loss as a result of this closed head injury.

In February 2007, the Veteran submitted an additional 
statement authored by Dr. P.J.G. accompanied by medical 
literature which Dr. P.J.G. noted supports head trauma as an 
etiology for tinnitus.  The Board notes that service 
connection for tinnitus was granted by a Decision Review 
Officer Decision in December 2008. 
  
At the August 2008 VA examination, a diagnosis of bilateral 
sensorineural hearing low was rendered.  However, with 
respect to whether the hearing loss was related to service, 
the VA examiner noted that the Veteran's service medical 
record showed he exited military service with scars on the 
back of his head and over his right eye, but that the same 
examination indicated normal eardrums and normal bilateral 
hearing sensitivity according to his Whispered Voice Test.  
The examiner noted that the nature, degree, and audiometric 
configuration of the Veteran's hearing loss were consistent 
with a significant history of noise exposure and his age of 
75 years.  The examiner noted that the degree of any noise-
induced hearing loss was highly correlated with the intensity 
of the noise and the length of exposure time.  The examiner 
noted that the Veteran served two years in the military and 
that a history of military noise exposure can be conceded 
with the Veteran's occupation as a tanker.  He also noted 
that the Veteran had a history of 52 years of occupational 
noise exposure in civilian life as an auto parts delivery 
driver.  The examiner opined that a nexus with military 
service was far less than a 50/50 probability relationship 
compared to his exposure to hazardous noise in civilian life.  
The examiner opined that the Veteran's bilateral hearing loss 
was less likely than no due to his history of military noise 
exposure, head injury, or any event during military service 
and more likely than not due to his history of occupational 
noise exposure in civilian life and the effects of aging.   

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the Veteran's 
bilateral hearing loss is related to service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge. At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the treating 
physician's favorable medical opinions. With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Indeed, the courts have provided guidance for 
weighing medical evidence. For example, an examination that 
does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). Also, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

The treating physician's opinions unfortunately fail to take 
into account the relevant service medical record on file 
which documents the normal evaluation for the Veteran's ears 
and drums and documents normal hearing at the time of 
separation as well as a gap of nearly 30 years, by the 
Veteran's own history provided at the VA examination, for any 
complaints of hearing loss.

In comparison, all of these factors were considered by the VA 
examiner, and the VA examiner's opinion was rendered only 
after review of the claims file and physical examination of 
the Veteran.  Thus, the Board finds that the VA examiner's 
August 2008 reasoned medical opinion is accordingly more 
probative than the statement made by Dr. P.J.C, the Veteran's 
treating physician. On the whole, the VA examiner's 
explanation was more detailed and thorough.  Thus, the Board 
finds it of greater probative weight than the opinion of the 
Veteran's treating physician.

With respect to the Veteran's head scar, the record is absent 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.    
 
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for residuals of a head 
injury, to include hearing loss, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


